OPINION.
Lansdon:
It appears from the evidence that at the date of the charge-off for which deduction is here claimed the petitioner held collateral taken as security for each of the notes alleged to have become worthless in the taxable year. The action of the Commissioner in disallowing the deductions claimed is approved (1) because, as to the Bristol note, under the Revenue Act of 1918 no partial charge-off of a debt alleged to be worthless is authorized, and (2) because, as to each of the notes in question, the petitioner held col*305lateral of some value, and at that date it was impossible to determine that any loss had been sustained. Steele Cotton Mill Co., 1 B. T. A. 299; Murchison National Bank, 1 B. T. A. 617; Cherry Basset Co., 2 B. T. A. 426; Desolge Consolidated Lead Co., 4 B. T. A. 139; Blaine County National Bank, 2 B. T. A. 966; Joseph H. Reid Estate, 2 B. T. A. 1198; Minnehaha National Bank, 8 B. T. A. 401.

Decision will he entered for the respondent.